Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/630,876 filed on 01/14/2020.  Claims 1 – 15 were originally filed in the application.  Claims 1 – 15 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Specification Objection
ABSTRACT, line 1, change “A rechargeable battery jump” to ––Disclosed herein are a rechargeable battery jump––.
ABSTRACT, line 2, change “the position” to ––a position––.
ABSTRACT, line 3, change “the integrity” to ––an integrity––.
ABSTRACT, line 3, change “the 12V to 24V master switch” to ––a 12V to 24V master switch––.
ABSTRACT, line 4, change “the microcontroller unit” to ––a microcontroller unit––.
ABSTRACT, line 4, change “the position” to ––a position––.

Claim Objections
Claim 1, line 2, before “device” insert [Symbol font/0x2D][Symbol font/0x2D]rechargeable battery jump starting[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 6, before “second 12V battery” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 7, before “second 12V battery” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 8 – 9, before “second 12V battery” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 11, after “the microcontroller” insert [Symbol font/0x2D][Symbol font/0x2D]unit[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 12, after “the microcontroller” insert [Symbol font/0x2D][Symbol font/0x2D]unit[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 12, change “the position” to [Symbol font/0x2D][Symbol font/0x2D]a switch position[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 1, before “device” insert [Symbol font/0x2D][Symbol font/0x2D]rechargeable battery jump starting[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 2, before “parasite current” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 2, before “system” insert [Symbol font/0x2D][Symbol font/0x2D]electrical optical position sensing switch[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 1, before “device” insert [Symbol font/0x2D][Symbol font/0x2D]rechargeable battery jump starting[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 1, before “circuit” insert [Symbol font/0x2D][Symbol font/0x2D]enable[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 2, before “system” insert [Symbol font/0x2D][Symbol font/0x2D]electrical optical position sensing switch[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 2, before “current” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 1, before “device” insert [Symbol font/0x2D][Symbol font/0x2D]rechargeable battery jump starting[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 1, before “circuit” insert [Symbol font/0x2D][Symbol font/0x2D]enable[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 2, before “current” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 2, change “the first battery” to [Symbol font/0x2D][Symbol font/0x2D]the first 12V battery[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 2, change “the second battery” to [Symbol font/0x2D][Symbol font/0x2D]the second 12V battery[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 2 – 3, change “the batteries” to [Symbol font/0x2D][Symbol font/0x2D]the first 12V battery and the second 12V battery[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 1, before “device” insert [Symbol font/0x2D][Symbol font/0x2D]rechargeable battery jump starting[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 1, before “circuit” insert [Symbol font/0x2D][Symbol font/0x2D]enable[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 2, change “the first battery” to [Symbol font/0x2D][Symbol font/0x2D]the first 12V battery[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 2, change “the second battery” to [Symbol font/0x2D][Symbol font/0x2D]the second 12V battery[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 2, change “the batteries” to [Symbol font/0x2D][Symbol font/0x2D]the first 12V battery and the second 12V battery[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 1, before “device” insert [Symbol font/0x2D][Symbol font/0x2D]rechargeable battery jump starting[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 1, change “claim 1” to [Symbol font/0x2D][Symbol font/0x2D]claim 2[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 1, before “circuit” insert [Symbol font/0x2D][Symbol font/0x2D]enable[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 2, before “current flow” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 3, before “indicating” insert [Symbol font/0x2D][Symbol font/0x2D]for[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 3, before “position” insert [Symbol font/0x2D][Symbol font/0x2D]switch[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 1, before “device” insert [Symbol font/0x2D][Symbol font/0x2D]rechargeable battery jump starting[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 1, before “circuit” insert [Symbol font/0x2D][Symbol font/0x2D]enable[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 2 – 3, after “the microcontroller” insert [Symbol font/0x2D][Symbol font/0x2D]unit[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 3, before “control switch” insert [Symbol font/0x2D][Symbol font/0x2D]electrical[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 1, before “device” insert [Symbol font/0x2D][Symbol font/0x2D]rechargeable battery jump starting[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 3, before “control switch” insert [Symbol font/0x2D][Symbol font/0x2D]electrical[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 1, before “device” insert [Symbol font/0x2D][Symbol font/0x2D]rechargeable battery jump starting[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 1, change “claim 11” to [Symbol font/0x2D][Symbol font/0x2D]claim 1[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 3, before “see through portion” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 1, change “the light window” to [Symbol font/0x2D][Symbol font/0x2D]a light window[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 1, before “device” insert [Symbol font/0x2D][Symbol font/0x2D]rechargeable battery jump starting[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 1, change “claim 9” to [Symbol font/0x2D][Symbol font/0x2D]claim 8[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 1, before “device” insert [Symbol font/0x2D][Symbol font/0x2D]rechargeable battery jump starting[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 2, before “first 12 v battery” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 1, before “device” insert [Symbol font/0x2D][Symbol font/0x2D]rechargeable battery jump starting[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 2, before “reverse flow diode assembly” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 2, before “control switch” insert [Symbol font/0x2D][Symbol font/0x2D]electrical[Symbol font/0x2D][Symbol font/0x2D].
Claim 13, line 1, before “device” insert [Symbol font/0x2D][Symbol font/0x2D]rechargeable battery jump starting[Symbol font/0x2D][Symbol font/0x2D].
Claim 13, line 2, before “battery clamp” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 1, before “device” insert [Symbol font/0x2D][Symbol font/0x2D]rechargeable battery jump starting[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 2, before “control switch” insert [Symbol font/0x2D][Symbol font/0x2D]electrical[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 1, before “device” insert [Symbol font/0x2D][Symbol font/0x2D]rechargeable battery jump starting[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 15 are allowed because the prior or record does not teach or fairly suggest the following subject matter:
A rechargeable battery jump starting device having an electrical optical position sensing switch system, the rechargeable battery jump starting device comprising an optical coupler electrically connected to a microcontroller unit, the optical coupler providing a signal to a microcontroller unit for indicating a switch position of an electrical control switch for connecting a first 12V battery and a second 12V battery, the electrical control switch has a parallel switch position for connecting the first 12V battery and the second 12V battery in parallel, and a series switch position for connecting the first 12V battery and the second 12V battery in series in combination with other limitations as recited in independent Claim 1.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Primary Patent Examiner, Art Unit 2851